Order entered December 23, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00891-CV

                 IN RE TACITO & ASSOCIATES, INC., Relator

            Original Proceeding from the 101st Judicial District Court
                              Dallas County, Texas
                       Trial Court Cause No. DC-18-4216

                                      ORDER
                     Before Justices Myers, Molberg, and Evans

        Before the Court is relator’s October 14, 2020 petition for writ of mandamus

in which relator seeks an order directing the trial court to reopen the underlying

case.    Real parties and respondent are requested to file a response, if any,

addressing the effect of the bankruptcy proceeding dismissal on the automatic

bankruptcy stay, by January 11, 2021.


                                              /s/   LANA MYERS
                                                    JUSTICE